DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/30/2020 has been entered and fully considered. Claims 1, 2 and 6-15 are pending, of which claims 1, 2, 6 and 10 are currently amended and claims 13-15 are new. Claims 3-5 are cancelled. No new matter has been added.
In view of the amendment, the previous objections to the drawings and specification and claim rejections under 35 USC 103 are withdrawn, however the specification is now objected to on new grounds, and the claims are now rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/30/2020. These drawings are acceptable.

Specification
The specification as amended is objected to, because in the paragraph beginning on page 11, line 5, it describes the battery module 10, with reference to Figs. 3 to 5, as including heat exchange unit 2. However, Figs. 3 to 5, which illustrate the inventive battery module 10, do not include the heat exchange unit 2, they include only the inventive heat exchange unit 500. The heat exchange unit 2 is illustrated only in Fig. 13, and is the conventional art heat exchange unit. It is recommended that the paragraph beginning on page 11, line 5 should use the reference number 500 to refer to the heat exchange unit, as in the originally filed specification, the reference number 2 should instead be included in the paragraph beginning on page 19, line 4, (in place of the number 500) to refer to the heat exchange unit including a heat exchange chamber in which a single flow path is formed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-125617 A (Nishikawa) in view of US 2013/0196207 A1 (Zahn).

    PNG
    media_image1.png
    742
    538
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    847
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    265
    464
    media_image3.png
    Greyscale

Nishikawa does not teach the claimed arrangement of the heat exchange chamber including the lower cooling flow path, upper cooling flow path, and connection flow paths. Zahn 
Although Zahn does not explicitly teach that the supply pipe is configured to supply the cooling fluid to the lower cooling flow path, the connection flow paths supply the cooling fluid flowing in the lower cooling flow path to the upper cooling flow path, and the discharge pipe is located higher than the supply pipe and configured to discharge the cooling fluid outward from the upper cooling fluid, the particular arrangement of either the upper or lower cooling flow path as the supply or discharge side is considered to be a matter of choice that would have been obvious to one of ordinary skill in the art, in order to flexibly design a desired heat exchange profile, as suggested by Zahn. Note also that in In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) mere reversal was held to be an obvious modification. See MPEP 2144.04 VI. A.
When the inner space of the heat exchange chamber of Nishikawa includes the upper and lower cooling flow paths as taught by Zahn, an upstream region can be defined adjacent 
Regarding claim 2, Zahn further teaches that the connection flow paths branch off from the lower cooling flow path (the distribution channels 6 and the collecting channels 7 can have other tree-like parts) and are inclined upward along a direction in which the cooling fluid flows (parts do not need to run straight, nor horizontal, nor vertical) [0028].
Regarding claim 7, Nishikawa further discloses that an area of the heat exchange unit (cooling plate 61) is greater than an area of the cooling plate (heat conductive sheet 12). See Fig. 5. Therefore in the combination with Zahn, an area of the upper cooling flow path, which is the same as an area of the heat exchange unit, will be greater than an area of the cooling plate.
Regarding claim 8, Zahn further teaches that the upper cooling flow path (including channels 6) and the lower cooling flow path (including channels 7) have the same area. See Fig. 2.
Regarding claim 9, Nishikawa further discloses that the heat exchange unit (cooling plate 61) includes a plurality of heat exchange units 61, and supply pipes (external portions of cooling pipe 62) of the heat exchange units 61 adjacent to each other are positioned in opposite directions with respect to the heat exchange chamber [0050]. See Fig. 14.

Regarding claim 12, Nishikawa further discloses a vehicle HV, EV comprising the battery pack (power supply device 100) [0061], [0062]. See Figs. 18, 19.
Regarding claim 13, Zahn further teaches that the connection flow paths are arranged in a single plane. See Fig. 2.
Regarding claim 14, Zahn further teaches that the heat exchange unit (thermally conductive plate 1) includes a single planar member (layer transition plate 414) dividing the inner space into the lower flow path (channel plate 417) and the upper flow path (distribution plate 412), and the plurality of flow paths (openings 415) are provided in the single planar member 414 [0041]-[0043]. See Fig. 4.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-125617 A (Nishikawa) in view of US 2013/0196207 A1 (Zahn), as applied to claims 1, 2, 6-9 and 11-15 above, and further in view of US 5432026 (Sahm).
The combination of Nishikawa and Zahn teaches the battery module of claim 1, as shown above, but does not teach a temperature measuring member. Sahm however teaches a monitoring circuit 8 including a temperature sensor 10 to monitor the air flowing out of a cooling element 3 so that a control circuit 17 can know the temperature of the air fed out of the cooling element 3 and operation of a battery 1 can be matched to the respective circumstances on the basis of exchange of data between the monitoring circuit 8 and the control circuit 17. See column 3 lines 9-49. Therefore it would have been obvious to one of ordinary skill in the art to include a temperature measuring member, as in Sahm, in the heat exchange unit of the is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

Response to Arguments
Applicant’s arguments filed 12/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727